Citation Nr: 1218438	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-37 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative arthritis of the left knee, currently rated 10 percent disabling.

2.  Entitlement to an initial increased rating for status post right knee anterior cruciate ligament reconstruction, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to November 2008.

This matter came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative arthritis of the left knee, and status post right knee anterior cruciate ligament reconstruction, assigning separate 10 percent disability ratings, effective December 1, 2008.  The Veteran testified at a Board hearing in February 2011; the transcript is of record.

In May 2012, the Veteran submitted additional evidence and waived RO review.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2011).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Appeals Management Center (AMC) in Washington D.C.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The left knee is manifested by x-ray evidence of arthritis and limitation of flexion to 115 degrees, normal extension, and no subluxation or instability.  

2.  The right knee is manifested by x-ray evidence of arthritis and limitation of flexion to 125 degrees, normal extension, and no subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2011).

2.  The criteria for a schedular rating in excess of 10 percent for status post right knee anterior cruciate ligament reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5019-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2008, a VCAA letter was issued to the Veteran with regard to his underlying service connection claims.  Such letter predated the December 2008 rating decision which granted service connection.  Since the bilateral knee appellate issues in this case (entitlement to assignment of higher initial ratings) is a downstream issue from that of service connection (for which the December 2008 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The December 2008 VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and notice as to the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, VA outpatient treatment records, and VA vocational rehabilitation folder.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in June 2008 and July 2011pertaining to the knees.  The examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

In rating the service-connected right and left knee disabilities, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The 10 percent rating assigned to the left knee is based on 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5260 (limitation of flexion).  The 10 percent rating assigned to the right knee is based on Diagnostic Codes 5019 (bursitis) and 5260.  

Service treatment records reflect that with regard to the left knee he suffered an anterior cruciate ligament tear.  He underwent left knee arthroscopic surgery in August 2001.  In August 2004, the Veteran underwent a revision of his left knee anterior cruciate ligament reconstruction with a hamstring autograft.  With regard to the right knee, he initially suffered injury in October 1996.  He underwent right knee arthroscopic repair of his torn anterior cruciate ligament tear in May 1998.

In June 2008, the Veteran underwent a VA pre-discharge examination.  With regard to the knees, he denied injury or trauma.  He reported weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  He denied any heat, redness, dislocation.  He reported pain for 19 years which occurs constantly.  He described the pain as crushing, burning, aching, oppressing, sharp, sticking and cramping.  He reported that his pain level is at a 10.  The pain can be elicited by physical activity, relieved by rest.  At the time of pain he can function without medication.  He denied seeking any treatment and denied any functional impairment.  On physical examination, his posture and gait were within normal limits.  He requires a brace for ambulation of the left knee.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination of the right knee revealed no locking pain, genu recurvatum or crepitus.  Examination of the left knee revealed crepitus.  There was no genu recurvatum and locking pain.  Range of motion of the right knee was normal, and range of motion of the left knee was to 115 degrees, with pain occurring at 100 degrees flexion.  On the right, joint function was additionally limited by pain after repetitive use, and pain had the major functional impact.  The joint function on the right was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  There was no additional limitation of function in degrees.  On the left, the joint function was additionally limited by pain and weakness after repetitive use.  It was not additionally limited by fatigue, lack of endurance, and incoordination.  There was no additional limitation of function in degrees.  The anterior and posterior cruciate ligaments stability testing for both knees were within normal limits.  The medial and lateral collateral ligaments stability test of the knees was within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  The medial and lateral meniscus test of the left knee was abnormal with severe degree of severity.  An x-ray examination of the right knee showed status post ACL reconstruction.  An x-ray examination of the left knee showed severe degenerative arthritis and status post tibial osteotomy.  With regard to the right knee, the examiner diagnosed status post ACL reconstruction with scar, with a subjective factor of pain, and an objective factor of surgical scar.  With regard to the left knee, the examiner diagnosed severe degenerative arthritis, with subjective factors of pain and instability, and an objective factor of x-ray findings.  

A February 2009 VA outpatient treatment record reflects complaints of left knee pain since 2003 when he had reconstructive surgery in 2004, and he underwent physical therapy but then was deployed in 2005.  His left knee intermittently locks with associated lateral knee pain with prolonged standing, walking seems better.  No swelling or redness was noted.  He is not taking anything for pain.  The left knee brace seems to help.  Pain is not constant and only flares up at times.  An x-ray examination of the left knee showed evidence of prior ACL repair and moderate tricompartmental osteoarthritis.

An August 2009 VA outpatient treatment record reflects that the Veteran has intermittent flare-ups.  He stated that his left knee intermittently locks with associated lateral knee pain with prolonged standing, walking seems better.  There was no swelling or redness noted.  He does not take anything for pain.  His left knee brace seems to help.  The pain is not constant, only flares up at time.  The assessment was chronic knee pain.

In July 2011, the Veteran underwent a VA examination.  The Veteran reported that he takes Celebrex daily and he wears a brace 5 out of 7 days.  His response to treatment is fair and he has no side effects from treatment.  The Veteran reported giving way, pain, stiffness, swelling, and locking episodes several times a week.  With regard to both knees, he denied deformity, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, and effusion.  He reported flare-ups of joint disease moderate in severity, on a weekly basis, lasting 1 to 2 days.  With regard to the right knee, precipitating factors for flare-ups are constant moving and walking at work which requires lots of standing and walking, and an alleviating factor is rest.  He also reported that it limits him on his driving because he has to stop and stretch.  He stated that he should have more motion then he has without the pain, and reported that he cannot play with his children because of the knee pain.  With regard to the left knee, the precipitating factor is constant standing alleviated by rest.  He reported that he cannot run, jump or do any prolonged standing.  He is able to stand for 15 to 30 minutes and is able to walk more than a quarter mile but less than one mile.  He wears a brace intermittently.  His gait was antalgic.  On objective examination, there was crepitus and tenderness of both knees.  There were no clicks or snaps; grinding; instability; patellar abnormality, meniscus abnormality; nor abnormal tendons or bursae.  Knee flexion was from 0 to 130 degrees in both knees.  There was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion due to pain.  Range of motion after repetitive motion was 0 to 125 degrees in both knees.  There was pain on active range of motion at 110 degrees for both knees.  Anterior Drawer sign was normal.  Lachman test was normal.  McMurray test was positive bilaterally.  On x-ray examination, there may be an older left ACL repair with tricompartmental relatively robust osteoarthritic changes secondary to osteoarthritic changes, and a relatively unremarkable appearance of the right knee status post ACL repair.  The examiner diagnosed bilateral knee strain status post bilateral ACL repair. 

As detailed, 10 percent disability ratings are currently in effect for the knees in contemplation of arthritis and limitation of flexion.  The 10 percent ratings have been assigned in light of his arthritis of the knees.  As detailed, his limitation of motion in both knees is noncompensable, but the 10 percent ratings are for application in light of his arthritis.  Specifically, the June 2008 VA examination report reflects normal limitation of motion in the right knee, and limitation of flexion to 115 degrees in the left knee, and such limitation is noncompensable per Diagnostic Code 5260.  The July 2011 VA examination report reflects limitation of flexion to 130 degrees in both knees, with limitation of flexion to 125 degrees on repetitive motion.  Even in consideration of the limitation of flexion on repetitive motion, noncompensable ratings would be warranted.  A rating in excess of 10 percent is not warranted as flexion is not limited to 30 degrees and extension is not limited to 15 degrees, even considering pain and repetitive motion.  Likewise, extension is normal in both knees, thus noncompensable.  Thus, per Diagnostic Codes 5260 and 5261, noncompensable ratings would be warranted.  

According to a General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, as discussed, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261 with regard to the knees.

As detailed, a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, although any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  The Board has given consideration as to whether separate ratings would be warranted pursuant to Diagnostic Code 5257, for slight recurrent subluxation and lateral instability.  While the Veteran complained of "giving way" at the June 2008 VA examination, there were no objective findings of subluxation, and the anterior and cruciate ligaments stability testing for both knees were within normal limits.  The July 2011 VA examination report also reflects subjective complaints of giving way, but he denied episodes of dislocation or subluxation.  On objective examination, there were no finding of instability, and no objective findings of clicks or snaps, grinding, patellar abnormality, meniscus abnormality, and abnormal tendons or bursae.  Thus, separate ratings are not warranted under such diagnostic criteria.  

The Board finds that higher ratings are not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knees.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the knees.  Likewise, Diagnostic Code 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic 5262.  In light of the Veteran's subjective complaints of locking of the left knee in particular, the Board has given consideration to rating the Veteran's disability pursuant to Diagnostic Code 5258; however, the objective evidence does not show dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  However, an additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted for either knee.  As detailed, on examination in June 2008, with regard to the right knee, pain was the major functional impact, and with regard to the left knee, pain and weakness were the major functional impacts.  Likewise, pain had an effect on functional impairment.  His functional impairment due to pain and weakness has been considered in assigning the 10 percent disability ratings.  While acknowledging the effects on his daily activities reflected in the VA examination reports of record, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

The Board has considered the testimony and assertions by the Veteran pertaining to his knees.  He is competent and credible to attest to the exhibited symptoms in his knees.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support higher ratings based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.

Based on the above, the Board has determined that schedular ratings in excess of 10 percent for the right and left knees are not warranted.

A claim for a TDIU is addressed in the Remand below.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected knee disabilities is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained relatively constant throughout the course of the period on appeal and, as such, additional staged ratings are not warranted.



ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent for status post right knee anterior cruciate ligament reconstruction is denied.  


REMAND

A request for a TDIU whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In support of his appeal, in May 2012 the Veteran submitted a 'Notification of Personnel Action' dated on July 27, 2011 which reflects that the Veteran resigned from his full-time employment "due to my recurring medical conditions with my knees and shoulder that has been interfering with my work."  Thus, the Veteran's claim includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  

Initially, the Veteran should be provided a proper duty-to-assist notice letter per 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Then, a VA medical opinion should be obtained to determine whether during any period of this appeal, the Veteran's service-connected disabilities (posttraumatic stress disorder (PTSD), rated 30 percent disabling; degenerative arthritis of the left knee, rated 10 percent disabling; status post right knee anterior cruciate ligament reconstruction, rated 10 percent disabling; status post right shoulder subacromial decompression, rated 10 percent disabling; lumbar strain, rated 10 percent disabling; degenerative arthritis of the cervical spine, rated 10 percent disabling; hypertension, rated 10 percent disabling; residual, right knee scar, rated noncompensably disabling; and, residual, right shoulder scar, rated noncompensably disabling) preclude him from performing substantially gainful employment.  Here, a VA medical opinion is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate his claim of entitlement to a TDIU.  Additionally, this letter should comply with Dingess, 19 Vet. App. at 473.  

2.  The Veteran should be afforded VA examinations for an assessment of the severity and the impact of his service-connected disabilities (PTSD, rated 30 percent disabling; degenerative arthritis of the left knee, rated 10 percent disabling; status post right knee anterior cruciate ligament reconstruction, rated 10 percent disabling; status post right shoulder subacromial decompression, rated 10 percent disabling; lumbar strain, rated 10 percent disabling; degenerative arthritis of the cervical spine, rated 10 percent disabling; hypertension, rated 10 percent disabling; residual, right knee scar, rated noncompensably disabling; and, residual, right shoulder scar, rated noncompensably disabling) on his ability to obtain and/or engage in substantially gainful employment.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.
The examiner should offer an opinion as to whether, due solely to the Veteran's service-connected disabilities, he has been precluded from all forms of substantially gainful employment during any period contemplated by this appeal (December 1, 2008, to the present).  A complete rationale for any opinion must be offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.

3.  The RO should then adjudicate entitlement to a TDIU.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


